DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image former”, “image reader”, “document image acquisition portion”, “inspection target region specifier”, “image inspector”, etc..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. 
Regarding amended claims 1 and 9-11, applicant argued that Itoh teaches a different objective from claimed invention.
	However, examiner respectfully disagrees.  Despite of amendment and argument, nothing in claim to limit abnormality detection (or what abnormality is).  Amending “content” may still be interpreted as checking paper size (content resides) and orientation because everything on said paper (blank or no blank) is considered content.  Examiner understand that applicant’s invention 
	Thus, rejections are proper and maintained.

Nevertheless, examiner further searched and provided alternative prior art rejections in view of applicant’s intended invention despite of said broad claim.  Similar to applied Yamakawa (US2010/0188714), Fukase (US2019/0132454), Horita (US2017/0366709) and Tokumaru (US2014/0168709) also teach similar subject matter as applicant claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa (US2010/0188714).
To claim 1, Yamakawa teach an image inspection device (Fig. 1) comprising: 
an image reader (21 of Fig. 1) that reads a recording material formed with a document image based on an image formation condition to acquire a read image (paragraph 0069); 

an inspection target region specifier (26 of Fig. 1, 261 of Fig. 7) that specifies a print region that includes image content on the recording material based on the image formation condition for the document image acquired by the document image acquisition portion and specifies an inspection region that includes the image content in the read image based on the specified print region (paragraphs 0053-0054, 0067, 0077, 0086, 0091); and 
an image inspector (267 of Fig. 7) that compares the image content in the inspection region specified by the inspection target region specifier with image content in the inspection-region comparable region corresponding to the inspection region in the document image to perform image inspection on the read image (paragraphs 0092-0093).

To claim 9, Yamakawa teach an image formation device (as explained in response to claim 1 above).

To claim 10, Yamakawa teach an image inspection method (as explained in response to claim 1 above).

To claim 11, Yamakawa teach a non-transitory computer readable recording medium storing a program causing a computer to perform (as explained in response to claim 1 above).


To claim 2, Yamakawa teach claim 1.
at least one of layout position setting of the document image on the recording material, trimming amount setting for the document image when formed on the recording material, attachment setting of an additional image, and variable magnification setting of the document image (paragraphs 0050, 0087).

To claim 3, Yamakawa teach claim 2.
Yamakawa teach wherein the inspection target region specifier calculates the inspection region in the read image based on information about a document image region to place the document image on the recording material and information about a print region to form an image on the recording material and calculates the inspection-region comparable region based on information about a layout position on the recording material for the document image (paragraphs 0095-0096, 0100, 0104).

To claim 4, Yamakawa teach claim 1.
Yamakawa teach wherein the image inspector uses an inspection image corresponding to an image in the inspection region specified by the inspection target region specifier and uses a reference image corresponding to an image in the inspection-region comparable region specified by the inspection target region specifier (paragraphs 0091-0093).

To claims 12-15, Yamakawa teach claims 1 and 9-11.
Yamakawa teach wherein the image inspection determines whether the read image includes an abnormality with respect to the document image (paragraphs 0114, 0121).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US2010/0188714) in view of Fukase (US2019/0132454).
To claim 5, Yamakawa teach claim 4.
But, Yamakawa do not expressly disclose wherein, when the document image and the read image are differently oriented, the inspection target region specifier rotates the document image to equally orient the document image and the inspection image, and the inspection target region specifier specifies an inspection region in the rotated document image.
	Fukase teach when the document image and the read image are differently oriented, the inspection target region specifier rotates the document image to equally orient the document image and the inspection image, and the inspection target region specifier specifies an inspection region in the rotated document image (Figs. 4A-B, paragraphs 0082-0087, 0114, 0128-0130, 0152), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Yamakawa, in order to align.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US2012/0229873) in view of Tokumaru (US2014/0168709).
To claim 6, Yamakawa teach claim 1.
Though obvious in multiple images printed on a recording material such as catalogues, brochures, direct mails (paragraph 0121), but Yamakawa do not expressly disclose wherein, when the image formation condition specifies that a plurality of document images are to be formed on the recording material in an overlapping manner and specifies an overlap of inspection regions for the document images, the inspection target region specifier excludes the inspection region in the document image to be overwritten.
	Tokumaru further when the image formation condition specifies that a plurality of document images are to be formed on the recording material in an overlapping manner and specifies an overlap of inspection regions for the document images, the inspection target region specifier excludes the inspection region in the document image to be overwritten (paragraphs 0088-0100, 0110-0121), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Yamakawa, in order to proceed inspection without being affected by the preprint printing.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US2010/0188714) in view of Iwadate et al. (US5592305).
To claim 7, Yamakawa teach claim 1.
But, Yamakawa do not expressly disclose wherein, when the image formation condition specifies synthesis of an additional image, the inspection target region specifier specifies a synthesis region for the additional image in the inspection region and does not inspect the specified synthesis.
	Iwadate teach an synthetic image forming apparatus, when the image formation condition specifies synthesis of an additional image, the inspection target region specifier specifies a synthesis region for the additional image in the inspection region and does not inspect the 

To claim 8, Yamakawa teach claim 1.
Yamakawa and Iwadate teach wherein, when the image formation condition specifies synthesis of an additional image, the inspection target region specifier specifies a synthesis region for the additional image in the inspection region (as explained in response to claim 7 above); and wherein the image inspector extracts the synthesis region specified by the inspection target region specifier, synthesizes the additional image with the extracted synthesis region, and compares an image synthesized with the additional image with an image in a region corresponding to the synthesis region in the region targeted at the inspection (Iwadate, Fig. 21 and related disclosure).



Alternatively, under the broadest reasonably interpretation, previously presented prior art rejections remain:


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US2012/0229873).
To claim 1, Itoh teach an image inspection device comprising: 
an image reader (0202 of Fig. 2) that reads a recording material formed with a document image based on an image formation condition to acquire a read image (paragraph 0035); 
a document image acquisition portion (0207 of Fig. 2) that acquires the document image (paragraph 0036); 
an inspection target region specifier (0201, 0203 of Fig 2) that specifies a print region that includes image content on the recording material based on the image formation condition for the document image acquired by the document image acquisition portion and specifies an inspection region that includes the image content in the read image based on the specified print region (Fig. 7, paragraph 0062); and 
an image inspector (0201 of Fig. 2) that compares the image content in the inspection region specified by the inspection target region specifier with the image content in the inspection-region comparable region corresponding to the inspection region in the document image to perform image inspection on the read image (paragraphs 0051, 0055, performs a comparison between a region of a document sensed size and a region of an image reading layout).

To claim 9, Itoh teach an image formation device (as explained in response to claim 1 above).



To claim 11, Itoh teach a non-transitory computer readable recording medium storing a program causing a computer to perform (as explained in response to claim 1 above).


To claim 2, Itoh teach claim 1.
Itoh teach wherein the image formation condition includes at least one of layout position setting of the document image on the recording material, trimming amount setting for the document image when formed on the recording material, attachment setting of an additional image, and variable magnification setting of the document image (paragraph 0042, layout/paper size; paragraph 0052, cutting; paragraph 0042, scaling factor).

To claim 3, Itoh teach claim 2.
Itoh teach wherein the inspection target region specifier calculates the inspection region in the read image based on information about a document image region to place the document image on the recording material and information about a print region to form an image on the recording material and calculates the inspection-region comparable region based on information about a layout position on the recording material for the document image (paragraphs 0040-0042).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US2012/0229873) in view of applicant admitted prior art (hereafter as AAPA, citation from published US2020/0250805).
To claim 4, Itoh teach claim 1.
Itoh do not expressly disclose wherein the image inspector uses an inspection image corresponding to an image in the inspection region specified by the inspection target region specifier and uses a reference image corresponding to an image in the inspection-region comparable region specified by the inspection target region specifier.
	AAPA teach image inspector uses an inspection image corresponding to an image in the inspection region specified by the inspection target region specifier and uses a reference image corresponding to an image in the inspection-region comparable region specified by the inspection target region specifier (paragraphs 0003-0007), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Itoh, in order to further inspection.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US2012/0229873) in view of Hama et al. (US2016/0212298).

But, Itoh do not expressly disclose wherein, when the document image and the read image are differently oriented, the inspection target region specifier rotates the document image to equally orient the document image and the inspection image, and the inspection target region specifier specifies an inspection region in the rotated document image.
	Hama teach an image forming apparatus, when the document image and the read image are differently oriented, the inspection target region specifier rotates the document image to equally orient the document image and the inspection image, and the inspection target region specifier specifies an inspection region in the rotated document image (Figs. 8A-B, paragraphs 0081-0102), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Itoh, in order to further inspection.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US2012/0229873).
To claim 6, Itoh teach claim 1.
Itoh teach wherein, when the image formation condition specifies that a plurality of document images are to be formed on the recording material in an overlapping manner (obvious scenario that multiple images printed on a recording material such as a newspaper) and specifies an overlap of inspection regions for the document images, the inspection target region specifier excludes the inspection region in the document image to be overwritten (paragraph 0096, ignoring detection area to comply with user’s input setting).


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US2012/0229873) in view of Iwadate et al. (US5592305).
To claim 7, Itoh teach claim 1.
But, Itoh do not expressly disclose wherein, when the image formation condition specifies synthesis of an additional image, the inspection target region specifier specifies a synthesis region for the additional image in the inspection region and does not inspect the specified synthesis.
	Iwadate teach an synthetic image forming apparatus, when the image formation condition specifies synthesis of an additional image, the inspection target region specifier specifies a synthesis region for the additional image in the inspection region and does not inspect the specified synthesis (abstract, Figs. 11b-c and related disclosure), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Itoh, in order to combine images.

To claim 8, Itoh teach claim 1.
Itoh and Iwadate teach wherein, when the image formation condition specifies synthesis of an additional image, the inspection target region specifier specifies a synthesis region for the additional image in the inspection region (as explained in response to claim 7 above); and wherein the image inspector extracts the synthesis region specified by the inspection target region specifier, synthesizes the additional image with the extracted synthesis region, and compares an image synthesized with the additional image with an image in a region .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        September 10, 2021